Citation Nr: 1543014	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  05-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.
 
3.  Entitlement to a compensable initial rating for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1969 to November 1972.

These matters come before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In May 2006, the Veteran testified before a Decision Review Officer in Nashville, Tennessee.  A transcript of that hearing is of record.

This case was most recently before the Board in August 2014 when it was remanded for a medical nexus opinion.  Prior to that, the case was remanded for evidentiary development in December 2013.  A procedural history of this claim was discussed in the Board's remand of April 2013 and need not be discussed here.  The Board finds that the RO substantially complied with the mandates of the August 2014 remand, and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet.App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet.App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to a compensable initial rating for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most competent and credible, therefore most probative, evidence of record is against finding that the Veteran has a low back disability causally related to, or aggravated by, his active military service.

2.  The most competent and credible, therefore most probative, evidence of record is against finding that the Veteran has a neck disability causally related to, or aggravated by, his active military service.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria are not met for entitlement to service connection for a neck disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet.App. 112 (2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Notice was provided in July 2004, June 2005, December 2008, November 2009, and September 2010.  

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board finds that adequate opinions have been obtained.  The claims file includes VA examination reports specific to the Veteran's neck and back claims in May 2015, January 2014, June 2013, and April 2013.  The reports are predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings.  The reports contain findings necessary to determine whether service connection is warranted.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  Adequate rationale has been provided.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, but with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

As noted above, an essential element of a service-connection claim is a current disability.  And, as discussed below, the Board finds that the Veteran currently has a lower back disability and a neck disability.

A second essential element to a service-connection claim is an in-service incurrence or aggravation of a relevant disease or an injury.  The Veteran avers that he is currently suffering from a lower back disability and a neck disability that were caused by an injury in service.  Specifically, the Veteran points to an incident in February 1970 in which he fainted or blacked out while at a parade.  The Veteran claims to have fallen backward and been knocked unconscious.  The Veteran was treated for pain in his neck, back, and shoulders.  The Veteran explained that "over the course of the years, [he has] been having pain from those injuries."   See May 2006 Hearing Transcript.
  
STRs reflect that approximately two months prior to service, the Veteran suffered an acute back strain that was asymptomatic a month before service.  See October 1969 Report of Medical History.  While in service in February 1970, the Veteran fainted while standing at a parade.  A February 1970 STR reflects that the Veteran "fell backward hitting [his] head and neck on [the] pavement."  The STRs reflect the Veteran had "severe occipital and cervical spine pain."  A March 1970 treatment record reflects a complaint of a headache and neck pain.  The Veteran was treated for abrasions on his head and back following an altercation in January 1971.  The report notes there were no serious injuries.  Upon separation in November 1972, the record reflects a normal Report of Medical Examination and the Veteran denied any bone or joint deformity, recurrent back pain, frequent or severe headaches, a head injury, or periods of unconsciousness.  

The earliest post-service clinical evidence of treatment for his back or neck is a September 1998 emergency room record of treatment for a lumbar strain.  The record noted a chief complaint of "pain lower back without radiation x 1 week--- seen here a year ago and wants same Rx--- does not know what it is!!!!!"  The Board notes that this treatment was more than two decades after separation from service.  The record is negative for complaints since service and notes only that the Veteran had been seen one year earlier in 1997.  During the September 1998 treatment, the Veteran explained the pain to be in his back, rated the pain as a 9/10 on the pain scale, and noted the pain had been present for longer than one week.  On examination, the Veteran was diagnosed with degenerative disc disease (DDD) at the L2-3 level with bony degenerative changes of the lumbar spine.  

A May 2000 record reflects that the Veteran contends he experiences frequent headaches in the posterior head region from the back pain.  The Veteran explained he suffers sharp back pain three to four times per month.  An August 2000 follow-up record reflects tenderness in the Veteran's neck and lumber muscles, as well as spasms in the upper back and lumbar muscles.   

An x-ray report dated September 2000 documented an abnormal cervical spine with minor loss of disc height present between C3 and C7, large anterior osteophytes at C4-C5 and C6 with probable calcification and thickening of the anterior ligament, and mild to moderate bilateral neural foraminal narrowing at C3-C4, C4-C5, and C5-C6 bilaterally due to osteophytosis and uncovertebral joint hypertrophy.  A separate x-ray report pertaining to the lumbar spine documented "minor loss of disc height at L2-L3 and L3-L4, and large anterior and lateral osteophytes present at L2-L3, L3-L4, and L4-L5.  A May 2002 clinical record, which reflects that the physician reviewed the September 2000 x-rays, includes a diagnosis of "extensive DDD [degenerative disc disease] and DJD [degenerative joint disease] C3-C7 and L2-L5."

The record reflects continuing periodic complaints of neck pain and back pain, as well as treatment for such, between 2001 and 2008.  The record also reflects complaints of neck pain in December 2013 and June 2014, and back pain in June 2014 and November 2014.  
 
The Veteran was severely injured in a motor vehicle accident in April 2011.  The clinical records reflect the Veteran was ejected from the vehicle and lost consciousness.  A CT scan revealed severely critical stenosis due to C6/C7 disc disruption, and the MRI showed cord contusion (C3-4, C5-6, C6-7) as well as C6-C7 disk disruption.  See May 2011 clinical record.  The Veteran subsequently underwent C3-C7 bilateral laminectomies, with a C3-C4 arthrodesis and replacement of mast screws with allograft in May 2011.  He was diagnosed with C7 quadriplegia and a traumatic brain injury.  See June 2014 clinical record.  Based on the record as a whole, the Board finds the Veteran the second element has been met.    

A final essential element to a service-connection claim is a correlation ("nexus") between the current disability and the disease or injury in service.  Based on the most probative evidence, the Board finds this element has not been met.

A medical nexus opinion was obtained in May 2015.  The examiner reviewed the claims folder, the STRs, the Veteran's statements, remands, and all available medical information.  The examiner, a physician, opined that the Veteran's current neck and back disabilities were less likely than not incurred in or caused by the claimed in-service injury.  See VA examination May 2015.  As rationale for his opinion, the physician acknowledged the incident in service but noted a lack of documentation regarding neck or back related complaints for several years after service.  The physician acknowledged later treatment for neck and back arthritis as well as DDD.  The physician explained that arthritis and DDD can result from a single predisposing injury but for a single injury to have been the source of DDD or arthritis, such an injury would have to have been a very significant trauma; such a trauma is not documented in STRs.  The physician continued to explain that DDD and arthritis are most often the result of years of repeated strain and repetitive injury; "given the timeline of the Veteran's documentation of back and neck complaints it is more likely that the Veteran's DDD and arthritis of the back and neck developed gradually over many years following [service] separation and that the Veteran's in-service fall nor any other documented in-service event, illness or injury provided a nexus for the development of DDD or arthritis" of the neck or back.  In sum, the Veteran's in-service injury, with a denial of recurrent back pain or joint pain upon separation, is less likely as not to be significant enough to be an etiology for his current disabilities.  

The Board realizes that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, although such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In this present case, however, not only is there a lack of clinical documentation of back and neck pain until more than two decades after service, but the Veteran specifically denied recurrent back pain or joint pain upon separation.  The lapse of time between service separation and the earliest documentation of current disability is also a factor for consideration in deciding a service-connection claim.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In conducting its review, the Board has considered the Veteran's assertions regarding the etiology and initial manifestation of his neck and back disabilities, specifically, that he has had "problems with [his] head and [his] neck and shoulder from that accident."  See May 2006 Hearing Transcript, p.2.  The Veteran is competent to report symptoms such as pain or aches in his neck and back.  But he has not been shown to have the experience, training, or education to render a competent medical opinion regarding the etiology of his neck and back disabilities, especially in light of the lapse of time since service, and his age upon diagnosis.    See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (indicating the determination of whether lay versus medical evidence is needed to substantiate a claim is dependent on the condition being claimed and made on an individual, case-by-case, basis).  The claims file does not contain competent and credible evidence that the Veteran's neck and back disabilities are related to, or the result of, an in-service incident or injury.  The Board finds that the competent and credible medical evidence and analyses from licensed medical professionals are more probative than lay statements with regard to the etiology of the Veteran's neck and back disabilities.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Board additionally has considered 38 C.F.R. §§ 3.307 and 3.309(a), specifically, whether the Veteran's diagnosed DJD qualifies as a "chronic disease" that can be presumed to have been incurred in service, but finds that it cannot.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While arthritis is listed as a chronic disease subject to presumptive service connection, the record does not indicate the disease became manifest to a compensable degree within one year of the date of separation from service as required by 38 C.F.R. § 3.307.  Contrarily, the earliest clinical evidence of back and neck pain after service is from 1997, approximately 25 years after service.  

In sum, the competent and credible evidence of record reflects that the Veteran's neck and back disabilities are not causally related to, and were not aggravated by, his service.  As such, service connection for these disabilities is not warranted.  As the preponderance of the evidence is against these claims, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990). 

 
ORDER

The claim of entitlement to service connection for a low back disability is denied.

The claim of entitlement to service connection for a neck disability is denied.


REMAND

In a June 2015 rating decision, the VA Appeals Management Center (AMC) granted entitlement to service connection for tension headaches, evaluated as noncompensable effective September 23, 2003.  In a September 2015 statement, the Veteran's representative argued that the preponderance of the evidence favors the assignment of a higher rating for the Veteran's tension headaches.  This statement is tantamount to a timely Notice of Disagreement (NOD) with the rating assigned in the June 2015 rating decision.  38 C.F.R. § 20.201.  The Veteran has not been provided a Statement of the Case (SOC) concerning this issue, however, and the Court has indicated the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, this claim is REMANDED for the following action:

In response to his timely NOD in June 2015, provide the Veteran an SOC concerning his contestation of the rating initially assigned for his tension headaches.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9/equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of this claim to the Board.  Only if he does, should this claim be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


